TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00852-CV



      NESCOR Energy Company, Ltd. and Mark Schreiber, as Receiver of the Estate
                     of Neil Salsich, III, Deceased, Appellants

                                                 v.

                        James M. Gibson d/b/a JMG Consultants, Appellee


                FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
             NO. 68,869-E, HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The parties request by joint motion that we postpone the deadline for the filing of

appellants’ brief, currently due March 26, 2006. They have notified the Court that circumstances

have changed such that additional time to negotiate, including a mediation, could prove productive.

However, due to scheduling conflicts, the parties will not be able to negotiate in earnest until May.

Postponing the brief deadline would permit the parties to avoid incurring brief preparation costs

before the mediation.

               We grant the joint motion and reset the deadline for filing appellants’ brief to June

23, 2006. In addition, this appeal is abated until June 23, 2006.




                                              G. Alan Waldrop, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Filed: April 7, 2006